Citation Nr: 1535703	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  02-20 325A	)	DATE	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy, to include as secondary to herbicide exposure and diabetes mellitus.

3.  Entitlement to service connection for a disability manifested by lactose intolerance, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for porphyria cutanea tarda (PCT), to include as secondary to herbicide exposure and diabetes mellitus.

5.  Entitlement to service connection for systemic lupus.

6.  Entitlement to service connection for cold injury residuals.

7.  Entitlement to service connection for a right upper extremity disorder. 

8.  Entitlement to service connection for myocardial chest pain.

9.  Entitlement to service connection for irritable bowel syndrome (IBS).

10.  Entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine.

11.  Entitlement to an evaluation in excess of 40 percent for peptic ulcer disease with hiatal hernia.

12.  Entitlement to an evaluation in excess of 10 percent for residuals of a shell fragment wound involving the left calf prior to February 26, 2007, and to an evaluation in excess of 20 percent thereafter.

13.  Entitlement to an effective date earlier than February 26, 2007, for the award of a 20 percent disability evaluation for residuals of a shall fragment wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to October 1969, and November 1971 to March 1987.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2008, the Veteran testified at a video conference hearing held before a Veterans Law Judge (VLJ) who has since retired from the Board.  While the Veteran was given the opportunity for a new hearing, he did not request one.

The issues presently on appeal arise from a complicated appellate history that is summarized, in pertinent part, below.  

In August 2008, the Board denied claims for service connection for cold injury residuals and a right arm disorder.  The Board remanded claims for service connection for peripheral neuropathy, lactose intolerance, diabetes, PCT, and lupus, and claims for higher ratings for the lumbar spine disorder, shell fragment wound residuals, and condyloma.  

In a May 2011 Memorandum Decision, the U.S. Court of Appeals for Veterans Claims (Court) vacated the Board's August 2008 denials of service connection for cold injury residuals and a right arm disorder.

In July 2011, the Board denied six of the claims that were remanded in August 2008: entitlement to service connection for peripheral neuropathy, lactose intolerance, diabetes, PCT, and lupus, and entitlement to a higher rating for condyloma.  The Board remanded the claims for higher ratings for the lumbar spine disorder and shell fragment wound residuals.  

In October 2012, the Board remanded the claims for service connection for cold injury residuals and a right arm disorder, pursuant to the May 2011 Memorandum Decision.  The Board again remanded the claims for higher ratings for the lumbar spine disorder and shell fragment wound residuals.

In May 2013, the Board remanded the appeal, which included the pending claims for service connection for cold injury residuals and a right arm disorder, and the claims for higher ratings for the Veteran's lumbar spine disorder and shell fragment wound residuals.  The Board added to the appeal the claims for service connection for myocardial chest pain and IBS pursuant to Manlincon v. West, 12 Vet. App. 238 (1999); the Veteran later perfected appeals of those claims.  The Board also added to the appeal the claim for a higher rating for peptic ulcer disease, based on a December 2010 supplemental statement of the case (SSOC) that included the claim in consideration of the claim for service connection for lactose intolerance.  Additionally, as the Veteran had perfected the claim for an earlier effective date for the 20 percent rating for shell fragment wound residuals, this issue was also added to the appeal.   

In an August 2013 Memorandum Decision, the Court vacated the Board's July 2011 denials of service connection for peripheral neuropathy, lactose intolerance, diabetes, PCT, and lupus.  The Board's denial of a higher rating for condyloma was affirmed.

The Board reviewed the Veteran's electronic records (Virtual VA and Veterans Benefits Management System (VBMS)) prior to rendering a decision.

With the exception of the claim for service connection for lupus, the claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Systemic lupus is related to service.   


CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for systemic lupus have been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Given the favorable disposition of the claim for service connection for systemic lupus, all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran has a current diagnosis of systemic lupus, documented, for example, in a VA peripheral nerves examination report of November 2012.  The disease is manifested by positive ANA, oral ulcers, Raynaud's phenomenon, and a variety of skin rashes.  See, e.g., January 2005 private medical report of Dr. B.

Service treatment records (STRs) show that the Veteran experienced numerous skin rashes requiring treatment during service, including in September 1979,  March 1981, January 1983, April 1984, September 1984, November 1984, January 1985, February 1985, March 1985, January 1986, February 1986, February 1987.

On the question of whether the appellant's in-service symptomatology is etiologically related to his current systemic lupus, the record conflicting opinions.  

In support of the claim is a January 2005 opinion of the Veteran's private physician, Dr. B., and the December 2010 opinion of a VA examiner.  In the January 2005 report, Dr. B. stated he had treated the Veteran for his lupus for over one year.  He opined, 

Reviewing progress notes from March 1981 the patient went to Langley Air Force Base Hospital in March 1981 with rashes that were suggestive of systemic lupus. I believe that his rheumatoid arthritis and systemic lupus began in 1969 and became worse in 1981. Apparently this was during his period of active duty in the military.

On VA examination in December 2010, the Veteran was examined and the claims file was reviewed.  The examiner reviewed and discussed the private medical records of Dr. B. concerning the Veteran's symptoms and their onset.  The examiner noted that STRs documented multiple rashes and itching on his back and legs.  On examination, the same rashes were present.  The examiner opined that this "demonstrates that the lesions did begin while the patient was in the service and have been continuously present since that period of time."  The examiner concluded, "it is the opinion of this examiner that the lupus condition has been present since he was in the service because he has had symptoms of lupus continuously since he was in the service."

Against the claim is the opinion of a January 2009 VA examiner.  The examiner noted a positive ANA test dated from October 2002, and the Veteran's history of skin rashes.  He noted the Veteran's report that had been diagnosed with lupus, but stated the he could not point to the diagnosis in the record.  He further noted that lupus had not manifested within a reasonable time following discharge from the military.  He concluded the report by finding, "lupus currently diagnosed however not caused by or aggravated by military service."

In considering the evidence under the laws and regulations as set forth above, and resolving all reasonable doubt in his favor, the Board concludes that the Veteran is entitled to service connection for systemic lupus.

The probative value of the January 2009 VA examiner is diminished by the fact that he offered no rationale for his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding most of the probative value of a medical opinion comes from its reasoning.)  By contrast, the January 2005 and December 2010 examiners linked the Veteran's lupus to service based on a comparison between the symptoms documented in the STRs and his current symptoms.  Moreover, as noted by the Court in the August 2013 Memorandum Decision, the Veteran's lay statements on the issue of nexus must be properly considered.  Here, the Veteran is competent to report experiencing skin rashes and symptoms of lupus during service, and his lay assertions are found to be credible for the purpose of linking the onset of his lupus to active service.

At a very minimum, the evidence is in equipoise in showing that the Veteran has a lumbar spine disability which is as likely as not due to active service.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

The Board expresses no opinion regarding the severity of the Veteran's systemic lupus.  The RO will assign appropriate disability ratings and effective dates on receipt of this decision.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


ORDER

Service connection for systemic lupus is granted.


REMAND

Remand is necessary to ensure compliance with the Board's May 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).   The RO did not obtain updated VA treatment records, schedule VA examinations, or readjudicate the claims with the issuance of an SSOC.

Additionally, in its August 2013 Memorandum Decision, the Court noted the existence of outstanding private medical records of Dr. B. and Dr. R., which must be requested.  Memorandum Decision, p. 9.

VA examinations are also needed for the claims on appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, it should also be determined whether any of the disorders on appeal may be secondary to the newly-service connected systemic lupus.

As for diabetes, peripheral neuropathy, lactose intolerance, and PCT, a VA examination is needed to reconcile whether the Veteran has diabetes mellitus, and to obtain opinions on secondary service connection.  
As for cold injury residuals and a right arm disorder, the file contains recent VA examination reports of November 2012, which do not seem to have been of record during the Board's last remand.  However, the examination for the cold injury residuals did not adequately consider the lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007), (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.)  The examination for the right arm disorder addressed only neurological abnormalities; a musculoskeletal examination was not conducted.

As for myocardial chest pain and IBS, a VA examination has not yet been conducted.

As for the claims for higher ratings, the last VA examination of August 2011 for the lumbar spine disorder contains insufficient findings regarding associated neurological abnormalities.  The last VA examination of August 2011 for the shell fragment wound residuals does not contain information sufficient for rating the disability under the applicable diagnostic code for muscle injuries.  The last VA gastrointestinal examination of January 2009 does not contain information sufficient for rating the Veteran's peptic ulcer disease under the applicable diagnostic code.

Accordingly, the case is REMANDED for the following action:

1.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claims on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

In particular, request:

* records from the VA South Texas Healthcare System dated since 2007

* private medical records of Dr. B (see August 2013 Memorandum Decision, p. 9)

* private medical records of Dr. R. (see August 2013 Memorandum Decision, p. 9)

Associate these records with the claims file or upload them in separate electronic files to VBMS.

2.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of the following disorders:
   a.  diabetes mellitus
   b.  peripheral neuropathy
   c.  lactose intolerance
   d.  porphyria cutanea tarda
   e.  cold injury residuals
   f.  right upper extremity disorder
   g.  myocardial chest pain
   h.  irritable bowel syndrome

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner must offer the following opinions: 

(A.)  The examiner must state whether the Veteran has now, or has had at any point during the appeal, any of the following disorders: 

   * Type II diabetes mellitus
   * Ischemic heart disease
   * Early-onset peripheral neuropathy
   * Porphyria cutanea tarda

(B.)  The examiner must state (i.) whether any claimed disorder began during active service or is related to any incident of service, including the Veteran's exposure to herbicides while serving in Vietnam, and/or his combat service (ii.) whether any claimed disorder was caused or aggravated (chronically worsened) by a service-connected disorder (including systemic lupus), and (iii.) whether any claimed disorder manifested within one year of separation from service.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:
* As for diabetes, VA examination report of November 2003 indicating the Veteran does not have diabetes mellitus based on blood and urine testing.  VA examination of January 2009 indicating it is unknown whether the Veteran has diabetes because he would not undergo testing.  Various medical records, including those dated from April 1997, September and November 2003, June and October 2005, and April 2009 which appear to document diabetes based solely on the Veteran's reported medical history.

* As for peripheral neuropathy, diagnosis on VA examination in January 2009. The examiner offered a negative nexus opinion without rationale.  

* As for lactose intolerance, a September 1987 VA treatment record diagnosing a history of lactose intolerance.  July 1982 service treatment record (STR) documenting lactose intolerance.

* As for porphyria cutanea tarda (PCT), January 2009 VA examiner's review of the record which revealed "no rashes pertaining to porphyria, at least not that I could find in the record. He has a scaly rash to his back diffusely and some lower extremity involvement but do not appear to be related to porphyria in my opinion."  The examiner noted the Veteran's reported history of PCT but noted that he could not point to a diagnosis in the record.  The examiner then included PCT in the "Diagnosis" section of the report and gave a negative nexus opinion.

* As for cold injury residuals, November 2012 diagnoses of permanent numbness of the hands, discoloration of palms, and intermittent tingling of the hands.  The examiner offered a negative opinion due to lack of documentation in the STRs without consideration of the Veteran's lay statements.

* As for a right arm disorder, November 2012 VA examination report documenting polyneuropathy.  STRs dated from October 1968 documenting right elbow problems.

* As for irritable bowel syndrome (IBS), December 2002 private medical record noting IBS.  Multiple STRs documenting stomach problems, including November 1975, March 1976, May 1976, November 1979, March 1981, May 1981, May 1984, June 1984, August 1984, October 1986, and December 1986. 

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3.  Also after all available records have been associated with the claims file/e-folder, the RO must then arrange for the Veteran to undergo a VA examination to address the severity and complications of the following service-connected disabilities:
   a.  degenerative disc disease of the lumbar spine
   b.  peptic ulcer disease with hiatal hernia
   c.  residuals of a shell fragment wound of the left calf 

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.
 
As for degenerative disc disease of the lumbar spine, the examination report must include identification of any neurological impairment associated with the Veteran's service-connected lumbar spine disorder.  For any identified impairment, the examiner must specify the nerve affected and provide an assessment of the severity of each such manifestation (as mild, moderate, moderately severe, or severe).  In this regard, the August 2011 VA examiner found the Veteran had urinary urgency problems associated with his lumbar spine disability, and that a GU evaluation would be conducted.  No further findings were made and the Board cannot point to a GU evaluation.

As for peptic ulcer disease with hiatal hernia, the examiner must state whether the Veteran's disability is manifested by: Severe; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

As for residuals of a shell fragment wound of the left calf, the examiner must clearly identify any muscle injury, specifying the muscle group(s) affected.  (Prior examiners, including a February 2007 VA examiner, have indicated that the left gastrocnemius muscle is involved.)  The examiner must indicate whether the Veteran experiences loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement.  The examiner must provide an assessment of any muscle injury residual, indicating whether such is best characterized as slight, moderate, moderately severe, or severe (defined below).  

Slight - Objective findings: Minimal scar. No evidence of fascial defect, atrophy, or impaired tonus. No impairment of function or metallic fragments retained in muscle tissue.

Moderate - Objective findings: Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue. Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

Moderately Severe - Objective findings. Entrance and (if present) exit scars indicating track of missile through one or more muscle groups. Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

Severe - Objective findings: Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track. Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area. Muscles swell and harden abnormally in contraction. Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) Visible or measurable atrophy; (E) Adaptive contraction of an opposing group of muscles; (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 
THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4.  The Veteran is hereby advised that failure to cooperate in the development of his claims, such as by not reporting to or participating in these additional VA examinations (to include undergoing any and all laboratory or other necessary testing), without good cause, may have adverse consequences on his pending claims.  38 C.F.R. § 3.655.

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


